Citation Nr: 9917865	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  92-20 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for uterine cysts with 
hysterectomy and bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1971 to 
September 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1992 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In the rating decision on appeal, the RO continued the 
noncompensable evaluation for a scar on the appellant's back 
and denied reopening the claim for service connection for 
uterine cysts with hysterectomy and bilateral salpingo-
oophorectomy.  In a September 1994 decision, the Board denied 
a compensable evaluation for a scar on the appellant's back 
and denied reopening the claim for service connection for 
uterine cysts with hysterectomy and bilateral salpingo-
oophorectomy.  The appellant appealed the Board's decision to 
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court").

In August 1996, the Court issued a decision which affirmed 
that portion of the Board's decision that denied a 
compensable evaluation for the scar on the appellant's back 
and vacated and remanded that portion of the Board's decision 
that denied reopening the claim for service connection for 
uterine cysts with hysterectomy and bilateral salpingo-
oophorectomy.  [citation redacted],.  Specifically, the Court noted that 
the appellant had informed VA that she had been treated at a VA 
facility in January or February 1975 and that such records had 
not been obtained.  The Court determined that VA had been placed 
on notice that there were VA medical records in existence which 
related to the appellant's claim and that VA had not sought 
to obtain these records.  Additionally, the Court noted that 
statements made by the appellant that she had been told by a 
private physician (Dr. Snyder) that her cysts developed from 
the cysts removed in service triggered VA's duty to inform 
the appellant that such evidence would be "necessary to 
complete the application" and that she should submit the 
statement.  See 38 U.S.C.A. § 5103(a) (West 1991).  

In July 1997 and August 1998, the Board remanded the 
appellant's claim for additional development consistent with 
the Court's decision.  The requested development has been 
accomplished, to the extent possible, and the case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Service connection for hysterectomy and bilateral 
salpingo-oophorectomy was denied by the Board in June 1983.

2.  Evidence submitted by the appellant since the June 1983 
Board decision is cumulative and redundant.


CONCLUSIONS OF LAW

1.  The June 1983 Board decision, which denied service 
connection for a hysterectomy and bilateral salpingo-
oophorectomy, is final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for uterine cysts with 
hysterectomy and bilateral salpingo-oophorectomy.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she incurred cysts on her uterus 
in service, which caused her to have to undergo a 
hysterectomy and a bilateral salpingo-oophorectomy subsequent 
to service.  She states that she did not have painful or 
irregular periods before she went into service and that 
during service, she began having problems.  

In a June 1983 decision, the Board denied service connection 
for hysterectomy and bilateral salpingo-oophorectomy.  The 
evidence of record at that time were service medical records 
and VA medical records.  In a March 1971 report of medical 
examination, examination of the pelvic area revealed a small 
uterus with no adnexal masses.  The examiner noted that this 
was not considered disabling.  In a report of medical history 
completed by the appellant at that time, she stated "no" to 
ever having been treated for a "female disorder" and "no" 
to ever having had irregular menstruation.  In October 1972, 
she was seen with complaints of menstrual cramps.  The 
examiner noted that she had been taking medication with 
little relief.  In a June 1974 report of medical history 
completed by the appellant, she stated "yes" to ever having 
been treated for a "female disorder."  The examiner noted 
that the appellant had undergone a saline abortion in May 
1974 and that there was no current problem.  In a June 1974 
report of medical examination, the examiner stated that a 
pelvic examination was normal.

The appellant was hospitalized in July 1977 at a VA facility.  
The diagnosis entered was syncopal episodes, etiology 
unknown.  She was hospitalized in March 1978 with diagnoses 
of chronic hoarseness, syncopal episodes verus seizure 
disorder, and factitious fever.  

In September 1981, the appellant was seen with complaints of 
longer menstrual cycles, increased flow, and severe cramping 
for the last two months.  She stated that her cycle lasted 
six to seven days.  The diagnosis was metrorrhagia, rule out 
fibroids, and rule out pelvic inflammatory disease.  In 
December 1981, the appellant underwent a gynecological 
examination.  Examination of the uterus revealed a 15 x 10 x 
6 centimeter nodule, which was hard and mobile.  The adnexa 
was [illegible].  The impressions were dysmenorrhea of 
unknown etiology and large "leiomyomata" of the uterus.

In March 1982, the appellant was hospitalized at a VA 
facility.  In the summary hospitalization report, the VA 
examiner noted that the appellant had been having abnormal 
menstrual periods for approximately four months with 
increasing pain and increasing duration of bleeding.  The VA 
examiner noted that the appellant had been evaluated at the 
gynecological clinic and was found to have an enlarged uterus 
and the presence of myomas.  At this time, she was admitted 
for hysterectomy.  

In the hospitalization report, the VA examiner noted that the 
appellant underwent a laparoscopy with the finding of uterine 
fibroids, as well as endometriosis present on the tubes and 
the anterior wall of the rectum.  The VA examiner stated that 
it was elected at that time to do a bilateral salpingo-
oophorectomy, as well as a hysterectomy.  The assessment was 
uterine fibroids and endometriosis, status postoperative 
total abdominal hysterectomy and salpingo-oophorectomy.  

In the June 1983 decision, the Board determined that any 
gynecological problems that the appellant had in service were 
acute and transitory and that the total abdominal 
hysterectomy and bilateral salpingo-oophorectomy were not 
related to service.  Specifically, the Board stated that 
although the appellant complained of menstrual cramps and had 
an abortion during service, at separation, the pelvic 
examination was normal.  The Board noted that the appellant 
had been hospitalized at a VA facility in 1977 and 1978 
(three and four years following service) and that there were 
no complaints or manifestations of any gynecological 
abnormality.  The Board additionally noted that the medical 
records revealed that the appellant's complaints of severe 
cramping did not have their onset until several years after 
service.

In essence, the Board determined that the appellant had not 
brought forth evidence of incurrence or aggravation of a 
chronic gynecological disease or injury in service or a nexus 
between the uterine cysts and a gynecological disease or 
injury in service.  That decision is final and a claim may 
not be reconsidered on the same factual basis.  See 
38 U.S.C.A. § 7104 (West 1991).  However, a claim may be 
reopened if new and material evidence is received.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the June 1983 Board decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en 
banc), slip op. at 4 citing Elkins v. West, No. 97-1534 (U.S. 
Vet. App. Feb. 17, 1999) (en banc).  First, VA must determine 
whether the appellant has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  Id.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  
Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id.  The evidence submitted since the June 1983 
Board decision follows.

January 1991 VA outpatient treatment reports reveal that the 
appellant injured her left wrist.  Private medical records 
reveal that the appellant was in an automobile accident in 
April 1991.  A copy of the March 1982 VA hospitalization 
summary report was associated with the claims file.

The appellant had an RO hearing in June 1992.  The 
appellant's representative alleged that the cyst the 
appellant had removed in service from her back was related to 
the subsequent cysts that appeared on her uterus.  The 
appellant stated that in service, she noticed that her back 
was sensitive and that a cyst was subsequently found on her 
back.  She stated that the cyst was removed.  The appellant 
alleged that she had been told that the cysts were all 
related to each other, but noted a diagnosis had not been 
entered as to this problem.

The appellant underwent a VA examination in July 1992.  The 
appellant reported that she felt that she had a generalized 
problem with cysts, which she stated was related to the cyst 
that they found in her back in service.  She stated that she 
developed cysts on her uterus in 1982 and underwent a 
hysterectomy.  She reported that she had developed a cyst on 
her vocal cords and received some sort of unknown treatment.  
The diagnosis was postoperative cyst excision, right upper 
back.  The VA examiner stated that the other cystic-type 
lesions described by the appellant were totally unrelated to 
the cysts removed from her back.

VA outpatient treatment reports dated from December 1996 to 
January 1997 revealed that the appellant's cyst under her 
left axilla had become infected and was drained.

The Board remanded the claim in July 1997.  One of the 
purposes of the remand was to comply with the Court's 
memorandum decision.  The Board stated that the RO should 
contact the appellant and ask her to state at which VA 
medical center she had first applied for treatment in January 
or February 1975 and the RO was instructed to obtain whatever 
pertinent records the appellant identified.  The RO was also 
instructed to inform the appellant of the necessity of 
providing statements from any doctor, including Dr. Snyder, 
who may have told her that her uterine cysts were related to 
service.  

In a July 1997 letter to the appellant, the RO complied with 
the Board's remand.  In a March 1998 VA Form 24-4138, the 
appellant stated that she had not been able to locate Dr. 
Snyder or any records that related her uterine cysts to 
service.  She stated that she would not complete the 
Authorization to Release Information, because she did not 
know where Dr. Snyder was located.  The appellant did not 
address the RO's request for the name of the VA facility she 
had been treated at in 1975.

The Board remanded the claim in August 1998.  The Board 
instructed the RO to (1) obtain any medical records from 1975 
from the VA Medical Center in North Little Rock, (2) inform 
the appellant that she should state at which VA facility she 
was treated at in 1975 (the Board noted that she had failed 
to respond to the RO's prior request), and (3) inform the 
appellant that she had a duty to submit new and material 
evidence to reopen her claim.  In a September 1998 letter to 
the appellant, the RO informed the appellant that she needed 
to inform it of where she was treated in 1975.

The RO requested VA medical records from the VA Medical 
Center in Little Rock, Arkansas.  VA outpatient treatment 
reports, dated from April 1982 to February 1998 were received 
and associated with the claims file.  In April 1982, the VA 
examiner noted that the appellant's wound from the 
hysterectomy and bilateral salpingo-oophorectomy was healed.  
Follow-up appointments were unremarkable.  The remainder of 
the VA outpatient treatment reports were unrelated to the 
appellant's uterine cysts, the hysterectomy, and the 
bilateral salpingo-oophorectomy.  There were treatment 
reports which related to the cyst under the appellant's left 
arm.

The appellant has not send a response as to which VA facility 
she was treated at in 1975.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.  

The records received which are not related to the uterine 
cysts, the hysterectomy, or the bilateral salpingo-
oophorectomy are not relevant to the appellant's petition to 
reopen the claim for service connection for uterine cysts 
with hysterectomy and bilateral salpingo-oophorectomy and 
does not bear directly and substantially upon the specific 
matter under consideration.  Thus, such evidence is not new 
and material.

The copy of the March 1982 VA hospitalization summary report 
is duplicative and was previously considered.  As to the 
appellant's recounting that the uterine cysts are related to 
service, the Board finds such statements and testimony are 
cumulative and redundant of that which was before the Board 
at the time of the June 1983 decision.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Additionally, the 
statements and testimony are not competent.  As to the 
additional VA records obtained which showed follow-up 
treatment following the hysterectomy and the bilateral 
salpingo-oophorectomy, such evidence is also cumulative of 
that which was previously considered.  The fact that she had 
a hysterectomy and bilateral salpingo-oophorectomy was 
previously established.  Evidence that confirms a previously 
established fact is not new.

As stated above, at the time of the June 1983 Board decision, 
the appellant had not brought forth evidence of incurrence or 
aggravation of a disease or injury related to uterine cysts 
nor had she brought forth evidence of a nexus between the 
diagnosis of uterine cysts and the necessity of a 
hysterectomy and bilateral salpingo-oophorectomy and service.  
The appellant has not cured either evidentiary (factual) 
defect.  In summary, none of the evidence submitted since the 
June 1983 denial provides evidence of incurrence or 
aggravation of uterine cysts in service or a positive nexus 
between the uterine cysts and the necessity of a hysterectomy 
and bilateral salpingo-oophorectomy and service.  In fact, 
there is evidence to the contrary.  In July 1992, the 
appellant underwent a VA examination to determine if the 
cysts in her back in service were related to the subsequent 
cysts.  The VA examiner stated that the other cystic-type 
lesions described by the appellant (she included a 
description of the ones on her uterus) were "totally 
unrelated to the cysts removed from her back."

The only nexus evidence between the uterine cysts and service 
are the appellant's current statements and testimony.  
However, she does not have the requisite knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Moray v.  Brown, 5 Vet. App. 211, 214 (1993) 
("If lay assertions of medical causation will not suffice 
initially to establish a plausible, well-grounded claim [for 
service connection], it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108").  Thus, her statements and 
testimony cannot serve as a basis to reopen her claim for 
service connection for uterine cysts with hysterectomy and 
bilateral salpingo-oophorectomy.

For these reasons, the Board concludes that the evidence 
submitted since the June 1983 Board decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the petition to reopen the claim for 
service connection for uterine cysts with hysterectomy and 
bilateral salpingo-oophorectomy .  See 38 C.F.R. § 3.156(a).  
The appellant has not presented a new factual basis to 
consider the claim.  38 U.S.C.A. § 7104; see Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Winters, slip op. at 4.

As noted by the Court in its August 1996 memorandum decision, 
VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), and that such obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).

The appellant had alleged that she had been told by Dr. 
Snyder that her uterine cysts were related to the cysts on 
her back.  The Court found that VA had failed in its duty to 
inform the appellant in not telling her that she needed to 
submit such statement from Dr. Snyder.  In the July 1997 
remand, the Board asked the RO to have the appellant identify 
the private physician who informed her that her uterine cysts 
were related to service and sign the release form.  In a July 
1997 letter, the RO informed the appellant that she should 
furnish any statements from any doctors, including Dr. 
Snyder, who may have told her that her uterine cysts were 
related to service.  The appellant informed the RO that she 
could not find Dr. Snyder.  Thus, the RO has fulfilled its 
obligation under section 5103(a) with the issuance of the 
July 1997 letter.

Additionally, the appellant stated that she had been treated 
at a VA facility in 1975.  In the July 1997 remand, the Board 
specifically asked that the appellant inform VA of the VA 
facility she was treated at in 1975.  She did not submit an 
answer.  In the August 1998 remand, the Board allowed the 
appellant another opportunity to identify the VA facility she 
was treated at in 1975.  This Board Member also directed the 
RO to obtain the VA medical records from the North Little 
Rock VA Medical Center as of 1975 to assist in the 
development of the appellant's claim.  The appellant never 
responded to the Board's request to identify which VA 
facility she had been treated at in 1975.

The appellant has been given two, separate opportunities to 
inform VA of which VA facility her treatment in 1975 
occurred.  She has not responded to the either request.  In 
the November 1998 supplemental statement of the case, the RO 
noted that it had requested VA medical records from the VA 
Medical Center in Little Rock, Arkansas and that the records 
received were in the claims file.  It further noted that the 
VA medical records for both the VA Medical Center in Little 
Rock and North Little Rock were all kept at the Little Rock 
location, so it had obtained records from both hospitals.  

In essence, the appellant has alleged the existence of 
pertinent evidence.  However, attempts to obtain the claimed 
evidence either from the source or from the appellant have 
been thwarted by her refusal to identify facilities, answer 
inquiries, or complete a release form.  Any duty owed to the 
appellant to help complete an application or obtain 
government records claimed to be held by VA has been 
exceeded.

ORDER

The petition to reopen the claim for service connection for 
uterine cysts with hysterectomy and bilateral salpingo-
oophorectomy is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

